Case 6:21-cv-00681-RBD-GJK Document 21 Filed 05/06/21 Page 1 of 4 PageID 125




                  UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

                      CASE NO. 6:21-CV-00681-RBD-GJK


ANTHONY COLUCCI, VANESSA
LORRAINE SKIPPER, and
KELLY BAKER,

      Plaintiffs,

v.

HEALTH FIRST, INC.,

      Defendant.
______________________________________/


             CERTIFICATE OF INTERESTED PERSONS AND
               CORPORATE DISCLOSURE STATEMENT


      I hereby disclose the following pursuant to this Court’s Order on Interested
Persons and Corporate Disclosure:

        1.     The name of each person, attorney, association of persons, firm, law
firm, partnership, and corporation that has or may have an interest in a party to this
action or in the outcome of this action, including subsidiaries, conglomerates,
affiliates, parent corporations, publicly traded companies that own 10% or more of
a party’s stock, and all other identifiable legal entities related to a party:

      Health First Foundation, Inc.
      Adventist Health System Sunbelt Healthcare Corporation
      Health First, Inc.
      Brevard Distribution, LLC
      The Ophthalmology Center of Brevard, L.P. d/b/a ASC of Brevard
      Privia Management Services Organization, LLC
Case 6:21-cv-00681-RBD-GJK Document 21 Filed 05/06/21 Page 2 of 4 PageID 126




      Doctor’s Surgical Partnership, Ltd.
            d/b/a Melbourne Same-Day Surgery Center
      Physicians’ Surgical Partnership, Inc.
      Cape Canaveral Hospital, Inc.
      Cape Health Properties, Inc.
      Coastal Health Systems of Brevard, Inc.
      Holmes Regional Medical Center, Inc.
      Memory Disorder Clinic, Inc.
      Sea Pines Rehabilitation Hospital Limited Partnership
      Doctors GI Partnership, Ltd. d/b/a Melbourne GI Center
      Physicians GI Partnership, Inc.
      Health First Foundation II, Inc.
      Viera Hospital, Inc.
      Hospice of Health First, Inc.
      Health First Health Plans, Inc.
      Health First Administrative Plans, Inc.
      Health First Commercial Plans, Inc.
      Health First Holding Corp.
      Health First Medical Management, Inc.
      Viera Medical Plaza at Viera Health Park, LLC
      Holmes Regional Enterprises, Inc.
      Health First Insurance, Inc.
      Health First Physicians, Inc.
      Health First Physician Specialties, Inc.
      Health First Physicians Real Estate, LLC
      Health First Medical Group, LLC
      Chiron Urgent Care, LLC
      Health First Privia Medical Group, LLC
      Richard Alan Arnold, Esq.
      Robert D. W. Landon, III, Esq.
      Deborah S. Corbishley, Esq.
      Elizabeth B. Honkonen, Esq.
      Christina M. Ceballos-Levy, Esq.
      Kenny Nachwalter, P.A.

      2.    The name of every other entity whose publicly-traded stock, equity, or
debt may be substantially affected by the outcome of the proceedings:

      N/A
                                        2
Case 6:21-cv-00681-RBD-GJK Document 21 Filed 05/06/21 Page 3 of 4 PageID 127




       3.     The name of every other entity which is likely to be an active
participant in the proceedings, including the debtor and members of the creditors’
committee (or if no creditors’ committee the 20 largest unsecured creditors):

         N/A

      4.   The name of each victim (individual and corporate), including every
person who may be entitled to restitution:

         N/A

         5.    Check one of the following:

   __X__ a. I certify that I am unaware of any actual or potential conflict of
interest involving the District Judge and Magistrate Judge assigned to this case and
will immediately notify the Court in writing upon learning of any such conflict.

- or -

   _____ b. I certify that I am aware of a conflict or basis of recusal of the
District Judge or Magistrate Judge as follows:

         N/A


Dated: May 6, 2021                     Respectfully submitted,

                                       s/ Robert D. W. Landon, III
                                       Richard Alan Arnold
                                       (Fla. Bar No. 196643)
                                       Robert D. W. Landon, III
                                       (Fla. Bar No. 961272)
                                       Deborah S. Corbishley
                                       (Fla. Bar No. 588229)
                                       Elizabeth B. Honkonen
                                       (Fla. Bar No. 0149403)
                                       Christina M. Ceballos-Levy
                                       (Fla. Bar No. 0411965)
                                       KENNY NACHWALTER, P.A.
                                             3
Case 6:21-cv-00681-RBD-GJK Document 21 Filed 05/06/21 Page 4 of 4 PageID 128




                                       Four Seasons Tower - Suite 1100
                                       1441 Brickell Avenue
                                       Miami, FL 33131
                                       Telephone: (305) 373-1000
                                       Facsimile: (305) 372-1861
                                       rarnold@knpa.com
                                       rlandon@knpa.com
                                       ebh@knpa.com
                                       dsc@knpa.com
                                       ccl@knpa.com

                                       Attorneys for Defendant Health First, Inc.


                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 6, 2021, the foregoing document was

electronically filed with the Clerk of the Court using CM/ECF. I also certify that the

foregoing document is being served electronically this day to all counsel of record.

                                              s/ Robert D. W. Landon, III
                                              Robert D. W. Landon, III




                                          4
